DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 2015/0280115).
[claim 1]  A memory device (fig. 24) comprising: an opening (hole in 102 filled in by the components of the memory) in a dielectric structure (102, fig. 24), the opening having a sidewall (fig. 24); a first electrode (122, fig. 24, [0046]) on the sidewall of the opening, the first electrode has a sidewall with upper and lower portions (sidewall is the lateral border adjacent 120 which extends from an upper surface of first electrode 122 to slightly above the bottom of the first electrode 122, fig. 24) ; a spacer layer (120, fig. 24, [0046], see also fig. 12, [0042]) adjacent to and directly on the upper sidewall portion of first electrode (fig. 24); a resistive layer (104/106, fig. 24, [0046] [0003]) adjacent to and directly on the upper sidewall portion of first electrode (note that upper portion of the sidewall of first electrode 122 terminates at the bottom of the resistance layer 104/106, therefore the resistance layer is adjacent to and directly on the upper sidewall portion of the first electrode, fig. 24), the resistive layer is also adjacent to the spacer layer (fig. 24); and a second electrode (124, 108, 110, fig. 24, [0046]) adjacent to the resistive layer.
[claim 3] The device of claim 1, wherein the spacer layer has an upper surface and a lateral surface, and the resistive layer is on the upper surface of the spacer layer (fig. 24).
 [claim 4] The device of claim 3, wherein the resistive layer extends to cover the lateral surface of the spacer layer (e.g. in 116, fig. 24).
[claim 5] The device of claim 4, wherein the spacer layer separates the lower sidewall portion of the first electrode from the resistive layer (fig. 24).
[claim 6] The device of claim 3, wherein the upper surface of the spacer layer has a tapered profile (fig. 24).
[claim 7] The device of claim 6, wherein the resistive layer conforms to the tapered upper surface profile of the spacer layer (fig. 24).
[claim 8] The device of claim 3, wherein, the first electrode has an upper surface, and the upper surface of the spacer layer is at a level below the upper surface of the first electrode (fig. 24).
 [claim 10] The device of claim 1, wherein the resistive layer is configured to have a switchable resistance in response to a change in voltage between the first electrode and the second electrode ([0046][0003][0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2015/0280115) in view of Nakamura (US 2011/0065252).
[claim 11] Zheng discloses a memory device (fig. 24) comprising: an opening (hole in 102 filled in by the components of the memory) in a dielectric structure (102, fig. 24), the opening having a sidewall (fig. 24); a first electrode (122, fig. 24, [0046]) on the sidewall of the opening, the first electrode having an upper surface and a sidewall with upper and lower portions (sidewall is the lateral border adjacent 120 which extends from an upper surface of first electrode 122 to slightly above the bottom of the first electrode 122, fig. 24); a spacer layer (120, fig. 24, [0046], see also fig. 12, [0042]) adjacent to and directly on the lower sidewall portion of the first electrode (fig. 24); a resistive layer (104/106, fig. 24, [0046] [0003]) adjacent to and directly on the upper sidewall portion of the first electrode (note that upper portion of the sidewall of first electrode 122 terminates at the bottom of the resistance layer 104/106, therefore the resistance layer is adjacent to and directly on the upper sidewall portion of the first electrode, fig. 24, note that the sidewall may also include portions of the slanted upper surface), the resistive layer is also adjacent to upon an upper surface of the spacer layer (fig. 24); and a second electrode (124, fig. 24, [0046])  adjacent to the resistive layer.  Zheng, however, does not expressly disclose a capping layer directly on the upper surface of the first electrode.
Nakamura discloses a phase change memory wherein a capping layer (40a, fig. 1) directly on the upper surface of first electrode (32, fig. 1), wherein the capping layer has a hole (42, fig. 1) in which a tapered extension (43, fig. 1) of the phase change memory/resistive material (41/43, fig. 1) contacts the first electrode (32, fig. 1).
It would have been obvious to one of ordinary skill in the art before the time of filing to have placed the capping layer with a hole with a tapered extension of the resistance layer to the upper surface of the first electrode in order to allow the heat from the first electrode to primarily go to the phase change material instead of other layers thereby increasing heat transfer efficient from the heater electrode to the phase change layer ([0007][0025] of Nakamura).

With this modification Zheng discloses:
[claim 12] The device of claim 11, wherein the resistive layer is configured to have a switchable resistance in response to a change in voltage between the first electrode and the second electrode ([0046][0003][0004]).
[claim 13] The device of claim 11, further comprising a contact structure (110, fig. 24) in the opening, wherein the contact structure is electrically coupled to the second electrode (fig. 24).
[claim 14] The device of claim 13, further comprising a conductive physical barrier layer (118, fig. 24) between the contact structure and the second electrode (e.g.  118 is between parts of 110 and parts of 124).
[claim 15] The device of claim 11, further comprising an interconnect (108, fig. 24) feature laterally adjacent to the sidewall of the opening, wherein the interconnect feature is electrically coupled to the first electrode (when low resistance is present in the phase change material).
[claim 21] The device of claim 11, wherein the resistive layer is also directly on the capping layer (upon modification).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2015/0280115) in view of Magistretti (US 8,623,697).
Zheng discloses the device of claim 1 but does not expressly disclose an oxide layer within an opening in the dielectric wherein the first/lower electrode is on the upper surface of the of the oxide layer.
Magistretti discloses a memory device with an oxide layer (200, fig. 11, lines 55-56, col. 5) within an opening in the dielectric (218, fig. 11) wherein the first/lower electrode (204, fig. 11) is on the upper surface of the of the oxide layer (fig. 11).
It would have been obvious to one or ordinary skill in the art before the time of filing to have used an oxide layer below the first/lower electrode with the dielectric opening in order to provide an insulating base/substrate for the memory device.

Response to Arguments
Applicant's arguments filed 3-29-2022 have been fully considered but they are not persuasive.
Applicant argues that Zheng does not disclose that the resistance layer (phase change memory layer 104, fig. 24) is directly on the upper sidewall portion of the first electrode (122, fig. 24).  To the contrary, as noted in the rejections above, the upper portion of the sidewall of first electrode 122 terminates at the bottom of the resistance layer 104/106, therefore the resistance layer is adjacent to and directly on the upper sidewall portion of the first electrode.
Applicant arguments regarding the capping layer are addressed by the new 103 rejection of claim 11.
Applicant argues that in context of claim 5 that Zheng does not disclose that spacer layer (120, fig. 24) separates the lower sidewall portion of the first electrode (122, fig. 24) from the resistive layer (114, fig. 24) because the bottom extension of the first electrode which extends to the resistive layer.  However, the sidewall is defined in the rejection as the lateral border adjacent 120 which extends from an upper surface of first electrode 122 to slightly above the bottom of the first electrode 122.  Thus the claimed lower sidewall portion would not include the sidewall of the bottom extension of the first electrode.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898